Exhibit 10.25 EXECUTION VERSION FINANCING AGREEMENT Dated as of June 24, 2013 by and among OXFORD MINING COMPANY, LLC and ANY OTHER PARTIES HEREINAFTER JOINED IN SUCH CAPACITY, as Borrowers, Oxford Resource Partners, LP AND EACH of its SUBSIDIARies LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO, as Guarantors, THE LENDERS FROM TIME TO TIME PARTY HERETO, as Lenders, obsidian agency services, inc., as Collateral Agent , and obsidian agency services, inc., as Administrative Agent TABLE OF CONTENTS ARTICLE I. DEFINITIONS; CERTAIN TERMS 1 Section 1.01. Definitions 1 Section 1.02. Terms Generally 37 Section 1.03. Certain Matters of Construction 37 Section 1.04. Accounting and Other Terms. 38 Section 1.05. Time References 38 ARTICLE II. THE LOANS 39 Section 2.01. Commitments 39 Section 2.02. Making the Loans 39 Section 2.03. Repayment of Loans; Evidence of Debt 40 Section 2.04. Interest. 41 Section 2.05. Termination of Commitments; Prepayment of Loans 42 Section 2.06. Fees. 46 Section 2.07. LIBOR Option. 47 Section 2.08. Funding Losses 48 Section 2.09. Taxes 48 Section 2.10. Increased Costs and Reduced Return 51 Section 2.11. Changes in Law; Impracticability or Illegality 52 Section 2.12. Mitigation Obligations 53 Section 2.13. Obsidian as Administrative Agent 53 ARTICLE III. INTENTIONALLY OMITTED 54 ARTICLE IV. APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF BORROWERS 54 Section 4.01. Payments; Computations and Statements 54 Section 4.02. Sharing of Payments 55 Section 4.03. Apportionment of Payments 55 Section 4.04. Defaulting Lenders 56 Section 4.05. Administrative Borrower; Joint and Several Liability of Borrowers. 58 ARTICLE V. CONDITIONS TO LOANS 59 Section 5.01. Conditions Precedent to Effectiveness 59 Section 5.02. Conditions Subsequent to Effectiveness 65 ARTICLE VI. REPRESENTATIONS AND WARRANTIES 67 Section 6.01. Representations and Warranties 67 ARTICLE VII. COVENANTS OF THE LOAN PARTIES 79 Section 7.01. Affirmative Covenants 79 Section 7.02. Negative Covenants 94 Section 7.03. Financial Covenants ARTICLE VIII. MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER COLLATERAL Section 8.01. Collection of Accounts Receivable; Management of Collateral Section 8.02. Accounts Receivable Documentation Section 8.03. Status of Accounts Receivable and Other Collateral Section 8.04. Collateral Custodian ARTICLE IX. EVENTS OF DEFAULT Section 9.01. Events of Default ARTICLE X. AGENTS Section 10.01. Appointment Section 10.02. Nature of Duties; Delegation Section 10.03. Rights, Exculpation, Etc Section 10.04. Reliance Section 10.05. Indemnification Section 10.06. Agents Individually Section 10.07. Successor Agent Section 10.08. Collateral Matters. Section 10.09. Agency for Perfection Section 10.10. No Reliance on any Agent's Customer Identification Program Section 10.11. No Third Party Beneficiaries Section 10.12. No Fiduciary Relationship Section 10.13. Reports; Confidentiality; Disclaimers Section 10.14. Intercreditor Agreement Section 10.15. Administrative Agent May File Proofs of Claim ARTICLE XI. GUARANTY Section 11.01. Guaranty -ii- Section 11.02. Guaranty Absolute Section 11.03. Waiver Section 11.04. Continuing Guaranty; Assignments Section 11.05. Subrogation ARTICLE XII. MISCELLANEOUS Section 12.01. Notices, Etc. Section 12.02. Amendments, Etc Section 12.03. No Waiver; Remedies, Etc Section 12.04. Expenses; Taxes; Counsel Fees Section 12.05. Right of Set-off Section 12.06. Severability Section 12.07. Assignments and Participations. Section 12.08. Counterparts Section 12.09. GOVERNING LAW Section 12.10. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE Section 12.11. WAIVER OF JURY TRIAL, ETC Section 12.12. Consent by Agents and Lenders Section 12.13. No Party Deemed Drafter Section 12.14. Reinstatement; Certain Payments Section 12.15. Indemnification; Limitation of Liability for Certain Damages. Section 12.16. Records Section 12.17. Binding Effect Section 12.18. Interest Section 12.19. Confidentiality Section 12.20. Public Disclosure Section 12.21. Integration Section 12.22. USA PATRIOT Act Section 12.23. Non-Petition. ARTICLE XIII. ISSUANCE OF WARRANTS TO LENDERS 141 Section 13.01. Authorization and Issuance of Parent Warrants. Section 13.02. Securities Act Matters. Section 13.03. Certain Taxes Section 13.04. Cancellation and Issuance. Section 13.05. Authorization and Issuance of General Partner Warrants. Section 13.06. Securities Act Matters. Section 13.07. Certain Taxes Section 13.08. Cancellation and Issuance. -iii- SCHEDULES AND EXHIBITS Schedule 1.01(A) Kentucky Equipment Schedule 1.01(B) Lenders and Lenders' Commitments Schedule 1.01(C) Significant Subsidiaries Schedule 1.01(D) Impairment and Restructuring Expenses Schedule 5.01(d)(xxv) Landlord Waiver or Agreement Schedule 6.01(e) Capitalization; Subsidiaries Schedule 6.01(f) Litigation; Commercial Tort Claims Schedule 6.01(i) ERISA Schedule 6.01(l) Nature of Business Schedule 6.01(o) Real Property Schedule 6.01(q)(i) Operating Lease Obligations Schedule 6.01(q)(ii) Coal Lease Obligations Schedule 6.01(r) Environmental Matters Schedule 6.01(s) Insurance Schedule 6.01(v) Bank Accounts Schedule 6.01(w) Intellectual Property Schedule 6.01(x) Material Contracts Schedule 6.01(aa) Customers and Suppliers Schedule 6.01(dd) Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of Business; Chief Executive Office; FEIN Schedule 6.01(ee) Collateral Locations Schedule 6.01(jj) Brokers, Etc. Schedule 7.02(a) Existing Liens Schedule 7.02(b) Existing Indebtedness Schedule 7.02(e) Existing Investments Schedule 7.02(k) Limitations on Dividends and Other Payment Restrictions Schedule 8.01 Cash Management Accounts Exhibit A Form of Joinder Agreement Exhibit B Form of Security Agreement Exhibit C Form of Notice of Borrowing Exhibit D Form of LIBOR Notice Exhibit E Form of Assignment and Acceptance Exhibit F Form of Intercreditor Agreement Exhibit G-1 Form of Parent Common Units Warrants Exhibit G-2 Form of Parent Subordinated Units Warrants Exhibit H Form of Coal Sales and Coal Production Reports Exhibit I Form of General Partner Warrants Exhibit J Form of Accounts Receivable, Accounts Payable, Inventory and Equipment Reports Exhibit K Form of Amendment to Investors' Rights Agreement -iv- FINANCING AGREEMENT This Financing Agreement, dated as of June24, 2013, is entered into by and among Oxford Resource Partners, LP, a Delaware limited partnership (the "Parent"), Oxford Mining Company, LLC, an Ohio limited liability company ("Oxford Mining"; and together with each other Person that executes a joinder agreement in the form of Exhibit A and becomes a "Borrower" hereunder, each a "Borrower" and collectively the "Borrowers"), each subsidiary of the Parent listed as a "Guarantor" on the signature pages hereto (together with the Parent and each other Person that executes a joinder agreement and becomes a "Guarantor" hereunder or otherwise guarantees all or any part of the Obligations (as hereinafter defined), each a "Guarantor" and collectively, the "Guarantors"), the lenders from time to time party hereto (each a "Lender" and collectively, the "Lenders"), Obsidian Agency Services, Inc., a California corporation ("Obsidian"), as collateral agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the "Collateral Agent"), and Obsidian, as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the "Administrative Agent," and together with the Collateral Agent, each an "Agent" and collectively, the "Agents"). RECITALS The Borrowers have asked the Lenders to extend credit to the Borrowers consisting ofan initial term loan in the aggregate principal amount of $75,000,000 and an additional term loan, if requested by the Borrowers and made in the sole discretion of the Lenders, in the aggregate principal amount of $10,000,000. The proceeds of the term loan shall be used to refinance a portion of the existing indebtedness of Oxford Mining, for general working capital purposes of the Borrowers and to pay fees and expenses related to this Agreement and the refinancing of the existing indebtedness of Oxford Mining. The Lenders are severally, and not jointly, willing to extend such credit to the Borrowers subject to the terms and conditions hereinafter set forth. In consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I.
